Citation Nr: 1522631	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).

The Veteran served on active duty from July 1957 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board in April 2014, when the claim was reopened and remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran has stated that his tinnitus began during his active duty service, particularly in connection with his service on an artillery unit and with a 105 mm Howitzer.  The Board concedes hazardous noise exposure in service and notes that service connection has been granted for bilateral hearing loss disability as a result of that same noise exposure.

The Veteran's August 2007 written statement described the onset of tinnitus as being in about 1989, with the type of noise differing between the left and right ears.  The statement submitted by the Veteran's wife noted that he first described tinnitus to her in 1989, but does not reference a date when the noise began.  Statements submitted by the Veteran's children reference only his hearing loss and do not indicate any discussion of tinnitus symptoms or their onset.

In June 2012 the Veteran stated that his tinnitus had not resolved since his discharge in 1968, but had worsened over time.  He stated that it was more severe in quiet environments, such as when he was trying to sleep.

An October VA examiner offered the opinion that the Veteran's tinnitus was not the result of his military service because the evidence regarding date of onset was confused, with one discussion of 1989, others referencing hearing loss beginning then, and more recent documents referring to 1968 and to service separation as the point when symptoms began.  In light of the references to 1989 and later being the most consistent in the lay evidence, the examiner offered the opinion that the 30 years which elapsed between service separation and the reported onset of symptoms meant that the Veteran's tinnitus was not caused by his military service.  

The matter was returned to the RO for an addendum opinion in April 2014, specifically to discuss the question of whether the Veteran's now service-connected hearing loss caused or aggravated his tinnitus.  The audiologist offered an opinion in July 2014 in which she noted that the prior examination did not specifically relate the Veteran's hearing loss to service "other than to the noise exposure."  Based on this information and the considerations cited earlier as to date of onset, the audiologist repeated her opinion that the Veteran's tinnitus was not due to his service and stated that it was likewise not aggravated by his hearing loss. 

The Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears, and hazardous noise exposure in service has already been conceded.  While there is some confusion in the record as to the date of onset, the Veteran's most recent statement specifically asserts that his tinnitus began in service in 1957 as a result of exposure to heavy artillery and has continued since then, worsening as time went on.  The audiologist opinion intimated that these contentions are disingenuous; however, the Board finds the Veteran's statements to be plausible when the entire record is considered, including the grant of service connection for hearing loss.

The Board notes that certain conditions, such as organic disease of the nervous system are chronic diseases under 38 C.F.R. § 3.309(a).  The Board deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  See also 67 Fed. Reg. 59033 -01 (Sept. 19, 2002); 68 Fed. Reg. 25822 -01 (May 14, 2003) (describing tinnitus as a phantom sensation arising from the brain which is comparable to a central nervous condition).  Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases.  

For all of the reasons cited above, and despite the unfavorable nexus opinion, the evidence is at least in equipoise and Veteran is entitled to the benefit of the doubt.  Therefore, an award of service connection is appropriate here.  38 U.S.C.A. § 5108(b).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


